NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                        JAMIE KAY SKARO, Appellant.

                              No. 1 CA-CR 17-0005
                                FILED 10-26-2017


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201600033
            The Honorable Billy K. Sipe, Jr., Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Daniel DeRienzo, P.L.L.C., Prescott Valley
By Daniel J. DeRienzo
Counsel for Appellant
                            STATE v. SKARO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


C R U Z, Judge:

¶1           This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for
Appellant, Jamie Kay Skaro, has advised this Court that counsel found no
arguable questions of law and asks us to search the record for fundamental
error. Skaro was convicted of possession of dangerous drugs for sale
(methamphetamine), a Class 2 felony; possession of narcotic drugs
(oxycodone), a Class 4 felony; possession of marijuana, a Class 6 felony; and
possession of drug paraphernalia, a Class 6 felony. Skaro was given an
opportunity to file a supplemental brief in propria persona, but she has not
done so. After reviewing the record, we affirm Skaro’s convictions and
sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Skaro. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            On January 6, 2016, Detectives Westbrook and Hopper were
on patrol when they noticed a brown sedan circling the block, speeding,
and failing to stop at a stop sign. They conducted a traffic stop, pulling the
sedan over in what was later revealed to be Skaro’s driveway, and
identified Skaro as the driver. Detective Westbrook asked Skaro if she had
anything illegal on her at that time, and she said yes and showed him a
marijuana cigarette in her hand. He asked Skaro if she had anything else
on her, and Skaro reached for her pocket and threw what was later revealed
to be a stun gun into the trunk. The detectives then arrested Skaro.

¶4            As Detective Westbrook handcuffed Skaro, he noticed she
had a methamphetamine pipe in her pocket and she kept trying to reach
into another pocket in her coat. A search of the coat pocket revealed
multiple baggies containing a white substance Detective Westbrook
identified as methamphetamine. Skaro also admitted she had some pills in



                                      2
                            STATE v. SKARO
                           Decision of the Court

her purse that belonged to a friend. In the purse, the detectives found
multiple prescription bottles, one of which contained oxycodone and was
registered to someone other than Skaro. After the detectives searched the
vehicle, they asked if Skaro had anything illegal in her home, and Skaro
said she had some marijuana on her nightstand. Skaro led Detective
Westbrook to her bedroom, where he found marijuana and a surveillance
monitor. The detectives then read Skaro her rights pursuant to Miranda v.
Arizona, 384 U.S. 436 (1966). She confirmed the marijuana in her bedroom
was hers, she had between an eighth and a quarter ounce of
methamphetamine on her, and she had had the methamphetamine for two
weeks.

¶5            Skaro was indicted for possession of dangerous drugs for sale
(methamphetamine), a Class 2 felony; possession of narcotic drugs, a Class
4 felony; possession of marijuana, a Class 6 felony; and possession of drug
paraphernalia (methamphetamine, narcotic drug, and marijuana), a Class 6
felony.

¶6            At trial, Skaro testified and made several admissions. First,
she admitted she had methamphetamine on her person when she was
pulled over and the methamphetamine was for her own use. Second, she
admitted the marijuana was hers1 and that she was in possession of the
bottle of oxycodone when stopped, though she asserted she was returning
the oxycodone to its owner when she was arrested.2 Finally, she admitted
the pipe in her pocket was a methamphetamine pipe and that she only
consumed methamphetamine by smoking it.

¶7            Detectives Westbrook and Hopper testified as to their
interactions with Skaro. Westbrook also testified as to indicators of drug
sale versus use, stating surveillance cameras, having methamphetamine
packaged out into separate baggies, and the weight of methamphetamine
Skaro possessed were indicators of methamphetamine sale. He also stated
the pipe found on Skaro contained white residue and burn marks that he
identified as being indicative of methamphetamine use. Finally, a forensic
scientist from the Arizona Department of Public Safety Crime Lab
identified the baggies from Skaro’s coat as containing methamphetamine,



1     Skaro asserted at trial that she had a medical marijuana card, but she
did not present evidence of this card until sentencing.

2     Skaro never presented evidence, other than her own testimony, of
the owner, however.


                                     3
                             STATE v. SKARO
                            Decision of the Court

the bag from Skaro’s bedroom as containing marijuana, and the
prescription bottle as containing oxycodone.

¶8            After the two-day trial, a jury found Skaro guilty on all counts
and found the State had proven the aggravating factor of committing the
offense as consideration for the receipt, or in the expectation of the receipt,
of anything of pecuniary value. Skaro moved for acquittal pursuant to
Arizona Rule of Criminal Procedure (“Rule”) 20, but the superior court
denied the motion.

¶9             The superior court conducted the sentencing hearing in
compliance with Skaro’s constitutional rights and Rule 26. As to count one,
possession of dangerous drugs for sale (methamphetamine), a Class 2
felony, the court sentenced Skaro to an aggravated sentence of twelve years’
imprisonment, non-dangerous, non-repetitive. For possession of narcotic
drugs (oxycodone), a Class 4 felony, the court sentenced Skaro to a
mitigated sentence of 2.25 years’ imprisonment, non-dangerous, repetitive,
to run concurrently with the sentence imposed for count one. For
possession of marijuana, a Class 6 felony, the court sentenced Skaro with a
mitigated sentence of .75 years’ imprisonment, non-dangerous, repetitive,
to run concurrently with the sentence imposed for count one. For
possession of drug paraphernalia, a Class 6 felony, the court sentenced
Skaro to the mitigated sentence of .75 years’ imprisonment, non-dangerous
and repetitive, to run concurrently with the sentence imposed in count one.
It credited Skaro 181 days of presentence incarceration credit, sentenced
Skaro to a seventeen-month term of community supervision to be served
consecutive to Skaro’s term of imprisonment, and ordered Skaro to pay
several fines.3

¶10           Skaro timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes (“A.R.S”) sections 12-120.21(A)(1), 13-4031, and 13-4033.

                               DISCUSSION

¶11           We review Skaro’s convictions and sentences for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for
Skaro has advised this Court that after a diligent search of the entire record,


3       Count one: $1,000 plus 83% surcharge for a total of $1,830; count two:
$2,000 plus 83% surcharge for a total of $3,660; count three: $750 plus 83%
surcharge for a total of $1,372.50; probation assessment of $20; assessment
fee of $13 pursuant to Arizona Revised Statutes (“A.R.S.”) 12-116.04.


                                      4
                            STATE v. SKARO
                           Decision of the Court

counsel has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible error
and find none. See Leon, 104 Ariz. at 300.

¶12            The record reflects Skaro received a fair trial. She was
represented by counsel at all stages of the proceedings against her and
present at all critical stages. The court held appropriate pretrial hearings.
The State presented both direct and circumstantial evidence sufficient to
allow the jury to convict. The jury was properly comprised of twelve
members. The court properly instructed the jury on the elements of the
charged crimes, the State’s burden of proof, and the necessity of a
unanimous verdict. The jury returned a unanimous verdict. The court
received and considered a presentence report. All the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure
and the sentences imposed were within the statutory guidelines. We
decline to order briefing and affirm Skaro’s convictions and sentences.

                              CONCLUSION

¶13           We have reviewed the entire record for reversible error and
find none, therefore we affirm Skaro’s convictions and sentences.

¶14            Upon the filing of this decision, defense counsel shall inform
Skaro of the status of the appeal and of her future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Skaro shall have thirty days
from the date of this decision to proceed, if she desires, with a pro per
motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5